DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please Note:  Various claims (e.g. claims 12, 14 and 19) contain process limitations such as a soldered connection that has copper diffused into the leadless solder.  These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  For example the process limitation requiring diffusion of the leadframe copper material into the soldered connection would not structurally distinguish the invention over a soldered connection produced by the prior art which contains copper but is not diffused copper.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.

Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally claimed species, as embodied in the original claims 4, 11, and 18 (now cancelled), require a tin based solder alloy while new claims 21-27 require either a indium or gallium based solder alloy. The species are independent or distinct because tin is a different element from either indium or gallium. In addition, these species are not obvious variants of each other based on the current record.
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10, 12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2018/0033761).
[claim 7] A device (fig. 1) , comprising: a leadframe (12, fig. 1, [0058][0056]) having a copper surface [0058]; a semiconductor die (11, fig. 1) having a surface; a soldered connection (10, fig. 1, [0057]) between the copper surface of the leadframe and the surface of the semiconductor die (fig. 1), the solder connection couples the leadframe of the semiconductor die, a leadless solder alloy selected from the group consisting of alloys including at least 98 wt% of tin (in [0062] Table 1 discloses Sample no. 1 which has an alloy with a 2 %wt of Ag and 98 %wt of Sn with no lead ), alloys 
[claim 8] The device according to claim 7, further comprising a package of insulating material (17, fig. 1) at least partially surrounding the semiconductor die and the leadframe.
[claim 9] The device according to claim 7, wherein the leadframe is entirely made of copper [0058].
[claim 10]  The device according to claim 7, wherein the leadless solder alloy is selected from the group consisting of: an alloy that includes 98-98.9 wt% tin, 1-5 wt% silver, 0,1-1 wt% copper (in [0062] Table 1 discloses Sample no. 1 which has an alloy with a 2 %wt of Ag and 98% %wt of Sn ), wherein the percentages for the alloy being expressed in weight over the total weight of the alloy.
[claim 12] The device according to claim 7, wherein the soldered connection is obtained by heating of the leadless solder alloy for a time interval ranging between 0.1 seconds and 10 seconds (see product-by-process note above).
 [claim 14] A device (fig. 1), comprising: a leadframe (12, fig. 1, [0058][0056])  having a copper surface [0058]; a semiconductor die (11, fig. 1) having a surface; a soldered connection (10, fig. 1, [0057])  between the copper surface of the leadframe and the surface of the semiconductor die (fig. 1), the solder connection couples the semiconductor die to the leadframe (fig. 1), a solder alloy having 0% lead, and the solder alloy being selected from the group consisting of alloys including more than 70 wt% of tin (in [0062] Table 1 discloses Sample no. 24 which has an alloy with a 4 %wt of 
[claim 15] The device according to claim 14, comprising a package of insulating material (17, fig. 1) at least partially surrounding the die and the leadframe.
[claim 16] The device according to claim 14, wherein the leadframe is entirely made of copper [0058].
[claim 17]  The device according to claim 14, wherein the solder alloy is selected from the group consisting of: an alloy that includes 71-99% tin, 1-5% silver; the percentages for each alloy being expressed in weight over the total weight of the alloy (in [0062] Table 1 discloses Sample no. 24 which has an alloy with a 4 %wt of Ag. 0.5 % wt of Cu and 95.5 %wt of Sn ).
[claim 19] The device according to claim 14, wherein the soldered connection is obtained by heating the leadless solder alloy for a time interval ranging between 0.1 seconds and 10 seconds (see product-by-process note above).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAR MOVVA/Primary Examiner, Art Unit 2898